                Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 1 of 31




     Law Offices of Stephen Nutting, LLC
 1
     TIBERIUS D. MOCANU
 2   Marianas Business Plaza, 6th Floor
     P.O. Box 5093
 3   Saipan, MP 96950
     Commonwealth of the Northern Mariana Islands
 4
     Tel.: (670) 234-6891
 5   Fax: (670) 234-6893
     Email: Tiberiusmocanu@gmail.com
 6   Attorneys for Defendant, Gold Mantis
 7
 8                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN MARIANA ISLANDS
 9
10   TIANMING WANG, DONG HAN,           ) CASE NO. CV-18-000030
     YONGJUN MENG, LIANGCAI SUN,        )
11   YOULI WANG, QINGCHUN XU, and       )    GOLD MANTIS CONSTRUCTION
     DUXIN YANG                         ) DECORATION (CNMI) LLC’S ANSWER
12                                      )   TO PLAINTIFFS’ FIRST AMENDED
13                Plaintiffs,           )             COMPLAINT
                                        )
14                        v.            )
                                        )
15   GOLD MANTIS CONSTRUCTION           )
16   DECORATION (CNMI), LLC, MCC        )
     INTERNATIONAL SAIPAN LTD. CO., and )
17   IMPERIAL PACIFIC INTERNATIONAL     )
     (CNMI), LLC,
18
19                 Defendants.

20
21          COMES NOW, the undersigned counsel Tiberius D. Mocanu, on behalf of the
22
     Defendant Gold Mantis Construction Decoration (CNMI), LLC (“Gold Mantis”), and hereby
23
     Answer’s Plaintiffs’ First Amended Complaint as follows:
24
25
26
27
28
                                               PAGE 1
                 Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 2 of 31




                                                 Introduction
 1
            Paragraphs 1-8 are written in narrative form and are conclusory. To the extent they make
 2
 3   factual allegations not contained in the body of the First Amended Complaint, Gold Mantis

 4   denies the allegations.
 5                                          Jurisdiction & Venue
 6
 7
                9. Admitted
 8
 9              10. Admitted
10              11. Admitted
11
                                                         Parties
12
                12. Admitted
13
14              13. Admitted
15              14. Admitted
16
                15. Admitted
17
18              16. Admitted

19              17. Admitted
20
                18. Admitted
21
                19. Admitted
22
23              20. Admitted
24
                21. Admitted
25
                22. Admitted
26
27              23. Admitted

28
                                                PAGE 2
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 3 of 31




     24. Denied
 1
 2   25. Admitted
 3
     26. Gold Mantis is without sufficient information to admit or deny the allegations
 4
        contained in this paragraph and thus denies the same.
 5
 6   27. Gold Mantis is without sufficient information to admit or deny the allegations

 7      contained in this paragraph and thus denies the same.
 8
     28. Gold Mantis is without sufficient information to admit or deny the allegations
 9
        contained in this paragraph and thus denies the same.
10
11   29. Gold Mantis is without sufficient information to admit or deny the allegations
12
        contained in this paragraph and thus denies the same.
13
     30. Gold Mantis is without sufficient information to admit or deny the allegations
14
15      contained in this paragraph and thus denies the same.

16   31. Gold Mantis is without sufficient information to admit or deny the allegations
17
        contained in this paragraph and thus denies the same.
18
     32. No answer is necessary
19
20                                     Facts
21   33. Admitted
22
     34. Admitted
23
24   35. Admitted

25   36. Admitted
26
27
28
                                      PAGE 3
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 4 of 31




     37. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     38. Gold Mantis is without sufficient information to admit or deny the allegations
 4
        contained in this paragraph and thus denies the same.
 5
 6   39. Denied

 7   40. Gold Mantis is without sufficient information to admit or deny the allegations
 8
        contained in this paragraph and thus denies the same.
 9
     41. Gold Mantis is without sufficient information to admit or deny the allegations
10
11      contained in this paragraph and thus denies the same.
12
     42. Gold Mantis is without sufficient information to admit or deny the allegations
13
        contained in this paragraph and thus denies the same.
14
15   43. Gold Mantis is without sufficient information to admit or deny the allegations

16      contained in this paragraph and thus denies the same.
17
     44. Gold Mantis is without sufficient information to admit or deny the allegations
18
        contained in this paragraph and thus denies the same.
19
20   45. Denied
21
     46. Gold Mantis is without sufficient information to admit or deny the allegations
22
        contained in this paragraph and thus denies the same.
23
24   47. Gold Mantis is without sufficient information to admit or deny the allegations

25      contained in this paragraph and thus denies the same.
26
27
28
                                      PAGE 4
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 5 of 31




     48. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     49. Gold Mantis is without sufficient information to admit or deny the allegations
 4
        contained in this paragraph and thus denies the same.
 5
 6   50. Gold Mantis is without sufficient information to admit or deny the allegations

 7      contained in this paragraph and thus denies the same.
 8
     51. Gold Mantis is without sufficient information to admit or deny the allegations
 9
        contained in this paragraph and thus denies the same.
10
11   52. Gold Mantis is without sufficient information to admit or deny the allegations
12
        contained in this paragraph and thus denies the same.
13
     53. Gold Mantis is without sufficient information to admit or deny the allegations
14
15      contained in this paragraph and thus denies the same.

16   54. Gold Mantis is without sufficient information to admit or deny the allegations
17
        contained in this paragraph and thus denies the same.
18
     55. Denied
19
20   56. Denied
21
     57. Denied
22
     58. Gold Mantis is without sufficient information to admit or deny the allegations
23
24      contained in this paragraph and thus denies the same.

25   59. Gold Mantis is without sufficient information to admit or deny the allegations
26
        contained in this paragraph and thus denies the same.
27
28
                                      PAGE 5
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 6 of 31




     60. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     61. Gold Mantis is without sufficient information to admit or deny the allegations
 4
        contained in this paragraph and thus denies the same.
 5
 6   62. Gold Mantis is without sufficient information to admit or deny the allegations

 7      contained in this paragraph and thus denies the same.
 8
     63. Gold Mantis is without sufficient information to admit or deny the allegations
 9
        contained in this paragraph and thus denies the same.
10
11   64. Denied
12
     65. Gold Mantis is without sufficient information to admit or deny the allegations
13
        contained in this paragraph and thus denies the same.
14
15   66. Gold Mantis is without sufficient information to admit or deny the allegations

16      contained in this paragraph and thus denies the same.
17
     67. Gold Mantis is without sufficient information to admit or deny the allegations
18
        contained in this paragraph and thus denies the same.
19
20   68. Gold Mantis is without sufficient information to admit or deny the allegations
21
        contained in this paragraph and thus denies the same.
22
     69. Denied
23
24   70. Gold Mantis is without sufficient information to admit or deny the allegations

25      contained in this paragraph and thus denies the same.
26
27
28
                                      PAGE 6
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 7 of 31




     71. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     72. Gold Mantis is without sufficient information to admit or deny the allegations
 4
        contained in this paragraph and thus denies the same.
 5
 6   73. Gold Mantis is without sufficient information to admit or deny the allegations

 7      contained in this paragraph and thus denies the same.
 8
     74. Gold Mantis is without sufficient information to admit or deny the allegations
 9
        contained in this paragraph and thus denies the same.
10
11   75. Gold Mantis is without sufficient information to admit or deny the allegations
12
        contained in this paragraph and thus denies the same.
13
     76. Gold Mantis is without sufficient information to admit or deny the allegations
14
15      contained in this paragraph and thus denies the same.

16   77. Gold Mantis is without sufficient information to admit or deny the allegations
17
        contained in this paragraph and thus denies the same.
18
     78. Gold Mantis is without sufficient information to admit or deny the allegations
19
20      contained in this paragraph and thus denies the same.
21
     79. Gold Mantis is without sufficient information to admit or deny the allegations
22
        contained in this paragraph and thus denies the same.
23
24   80. Gold Mantis denies that “Supervisor Kong” was its manager or an employee of

25      Gold Mantis. Gold Mantis is without sufficient information to admit or deny the
26
        remaining allegations contained in this paragraph and thus denies the same.
27
28
                                      PAGE 7
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 8 of 31




     81. Denied
 1
 2   82. Denied
 3
     83. Denied
 4
     84. Admitted
 5
 6   85. Gold Mantis is without sufficient information to admit or deny the allegations

 7      contained in this paragraph and thus denies the same.
 8
     86. Denied to the extent that it was Gold Mantis that was assigning overtime work.
 9
     87. Denied
10
11   88. Admitted that Gold Mantis provided food for some of the workers on the job
12
        site. Denied as to the remaining allegations.
13
     89. Gold Mantis is without sufficient information to admit or deny the allegations
14
15      contained in this paragraph and thus denies the same.

16   90. Denied
17
     91. Denied
18
     92. Denied
19
20   93. Admitted that Gold Mantis employed a safety officer and that that person’s
21
        duty was to maintain a safe workplace. The remainder of the allegations are
22
        denied.
23
24   94. Admitted that Gold Mantis was delinquent in paying its workers the minimum

25      wage required under applicable laws. Gold Mantis is without sufficient
26
27
28
                                      PAGE 8
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 9 of 31




        information to admit or deny the remaining allegations contained in this
 1
 2      paragraph and thus denies the same.
 3
     95. Gold Mantis is without sufficient information to admit or deny the allegations
 4
        contained in this paragraph and thus denies the same.
 5
 6   96. Denied

 7   97. Gold Mantis is without sufficient information to admit or deny the allegations
 8
        contained in this paragraph and thus denies the same.
 9
     98. Gold Mantis is without sufficient information to admit or deny the allegations
10
11      contained in this paragraph and thus denies the same.
12
     99. Gold Mantis is without sufficient information to admit or deny the allegations
13
        contained in this paragraph and thus denies the same.
14
15   100. Denied

16   101. Gold Mantis is without sufficient information to admit or deny the allegations
17
        contained in this paragraph as they relate to Supervisor Kong and thus denies
18
        the same. Gold Mantis further denies the remainder of the allegations in the
19
20      paragraph.
21
     102. Gold Mantis is without sufficient information to admit or deny the allegations
22
        contained in this paragraph and thus denies the same.
23
24   103. Gold Mantis is without sufficient information to admit or deny the allegations

25      contained in this paragraph and thus denies the same.
26
27
28
                                      PAGE 9
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 10 of 31




     104. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     105. Gold Mantis is without sufficient information to admit or deny the allegations
 4
        contained in this paragraph and thus denies the same.
 5
 6   106. Gold Mantis is without sufficient information to admit or deny the allegations

 7      contained in this paragraph and thus denies the same.
 8
     107. Gold Mantis is without sufficient information to admit or deny the allegations
 9
        contained in this paragraph and thus denies the same.
10
11   108. Gold Mantis is without sufficient information to admit or deny the allegations
12
        contained in this paragraph and thus denies the same.
13
     109. Gold Mantis is without sufficient information to admit or deny the allegations
14
15      contained in this paragraph and thus denies the same.

16   110. Gold Mantis is without sufficient information to admit or deny the allegations
17
        contained in this paragraph and thus denies the same.
18
     111. Gold Mantis is without sufficient information to admit or deny the allegations
19
20      contained in this paragraph and thus denies the same.
21
     112. Gold Mantis is without sufficient information to admit or deny the allegations
22
        contained in this paragraph and thus denies the same.
23
24   113. Gold Mantis is without sufficient information to admit or deny whether

25      Supervisor Kong physically assaulted “a Gold Mantis” employee and thus denies
26
27
28
                                     PAGE 10
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 11 of 31




        the allegations. Gold Mantis denies the allegation which implies that Supervisor
 1
 2      Kong was a Gold Mantis employee and thus could be “terminated.”
 3
     114. Gold Mantis is without sufficient information to admit or deny the allegations
 4
        contained in this paragraph and thus denies the same.
 5
 6   115. Denied

 7   116. Denied
 8
     117. Denied
 9
     118. Denied
10
11   119. Gold Mantis is without sufficient information to admit or deny the allegations
12
        contained in this paragraph and thus denies the same.
13
     120. Denied
14
15   121. Gold Mantis is without sufficient information to admit or deny the allegations

16      contained in this paragraph and thus denies the same.
17
     122. Gold Mantis is without sufficient information to admit or deny the allegations
18
        contained in this paragraph and thus denies the same.
19
20   123. It is admitted that Gold Mantis management returned to China in and around
21
        March of 2017, however any correlation to the remaining allegations in the
22
        paragraph is denied as well as the other allegations contained therein.
23
24   124. Denied

25
26
27
28
                                     PAGE 11
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 12 of 31




     125. It is admitted that Gold Mantis settled certain labor disputes with the U.S.
 1
 2      Department of Labor. The remaining allegations or correlation to the same are
 3
        denied.
 4
     126. Admitted
 5
 6   127. Denied

 7   128. Admitted
 8
     129. Admitted
 9
     130. Admitted to the extent that Gold Mantis had an obligation to comply with
10
11      OSHA regulations and other applicable laws as it relate to their employees.
12
        Denied as to the remainder of the allegations.
13
     131. Denied
14
15   132. Gold Mantis is without sufficient information to admit or deny the allegations

16      contained in this paragraph and thus denies the same.
17
     133. Denied
18
     134. Gold Mantis is without sufficient information to admit or deny the allegations
19
20      contained in this paragraph and thus denies the same.
21
     135. Gold Mantis is without sufficient information to admit or deny the allegations
22
        contained in this paragraph and thus denies the same.
23
24   136. Gold Mantis is without sufficient information to admit or deny the allegations

25      contained in this paragraph and thus denies the same.
26
27
28
                                      PAGE 12
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 13 of 31




     137. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     138. Denied to the extent that the paragraph is in reference to Gold Mantis
 4
     139. Gold Mantis is without sufficient information to admit or deny the allegations
 5
 6      contained in this paragraph and thus denies the same.

 7   140. Gold Mantis is without sufficient information to admit or deny the allegations
 8
        contained in this paragraph and thus denies the same.
 9
     141. Gold Mantis is without sufficient information to admit or deny the allegations
10
11      contained in this paragraph and thus denies the same.
12
     142. Gold Mantis is without sufficient information to admit or deny the allegations
13
        contained in this paragraph and thus denies the same.
14
15   143. Gold Mantis is without sufficient information to admit or deny the allegations

16      contained in this paragraph and thus denies the same.
17
     144. Admitted
18
     145. Denied
19
20   146. Admitted to the extent that OSHA found violations committed by Gold Mantis.
21
        Gold Mantis is without information to admit or deny the remaining allegations
22
        and thus denies the same.
23
24   147. Admitted

25   148. Gold Mantis is without sufficient information to admit or deny the allegations
26
        contained in this paragraph and thus denies the same.
27
28
                                     PAGE 13
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 14 of 31




     149. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     150. Gold Mantis is without sufficient information to admit or deny the allegations
 4
        contained in this paragraph and thus denies the same.
 5
 6   151. Denied

 7   152. Admitted to the extent that a fire occurred in or around the date alleged. Gold
 8
        Mantis is without sufficient information to admit or deny the remaining
 9
        allegations and thus denies the same.
10
11   153. Admitted that a worker died on or about the date alleged. Gold Mantis is
12
        without sufficient information to admit or deny the remaining allegations and
13
        thus denies the same.
14
15   154. Gold Mantis is without sufficient information to admit or deny the allegations

16      contained in this paragraph and thus denies the same.
17
     155. Gold Mantis is without sufficient information to admit or deny the allegations
18
        contained in this paragraph and thus denies the same.
19
20   156. Denied to the extent the allegation is directed toward Gold Mantis. To the
21
        extent that the allegation is directed to the other Defendants, Gold Mantis is
22
        without sufficient information to admit or deny the allegation and thus denies
23
24      the same.

25   157. Denied to the extent the allegation is directed toward Gold Mantis. To the
26
        extent that the allegation is directed to the other Defendants, Gold Mantis is
27
28
                                      PAGE 14
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 15 of 31




        without sufficient information to admit or deny the allegation and thus denies
 1
 2      the same.
 3
     158. Denied to the extent the allegation is directed toward Gold Mantis. To the
 4
        extent that the allegation is directed to the other Defendants, Gold Mantis is
 5
 6      without sufficient information to admit or deny the allegation and thus denies

 7      the same.
 8
     159. Denied to the extent the allegation is directed toward Gold Mantis. To the
 9
        extent that the allegation is directed to the other Defendants, Gold Mantis is
10
11      without sufficient information to admit or deny the allegation and thus denies
12
        the same.
13
     160. Denied to the extent the allegation is directed toward Gold Mantis. To the
14
15      extent that the allegation is directed to the other Defendants, Gold Mantis is

16      without sufficient information to admit or deny the allegation and thus denies
17
        the same.
18
     161. Denied to the extent the allegation is directed toward Gold Mantis. To the
19
20      extent that the allegation is directed to the other Defendants, Gold Mantis is
21
        without sufficient information to admit or deny the allegation and thus denies
22
        the same.
23
24   162. Gold Mantis is without sufficient information to admit or deny the allegations

25      contained in this paragraph and thus denies the same.
26
     163. Denied
27
28
                                     PAGE 15
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 16 of 31




     164. Denied to the extent the allegation is directed toward Gold Mantis. To the
 1
 2      extent that the allegation is directed to the other Defendants, Gold Mantis is
 3
        without sufficient information to admit or deny the allegation and thus denies
 4
        the same.
 5
 6   165. Denied to the extent the allegation is directed toward Gold Mantis. To the

 7      extent that the allegation is directed to the other Defendants, Gold Mantis is
 8
        without sufficient information to admit or deny the allegation and thus denies
 9
        the same.
10
11   166. Denied to the extent the allegation is directed toward Gold Mantis. To the
12
        extent that the allegation is directed to the other Defendants, Gold Mantis is
13
        without sufficient information to admit or deny the allegation and thus denies
14
15      the same.

16   167. Denied to the extent the allegation is directed toward Gold Mantis. To the
17
        extent that the allegation is directed to the other Defendants, Gold Mantis is
18
        without sufficient information to admit or deny the allegation and thus denies
19
20      the same.
21
     168. Gold Mantis is without sufficient information to admit or deny the allegations
22
        contained in this paragraph and thus denies the same.
23
24   169. Gold Mantis is without sufficient information to admit or deny the allegations

25      contained in this paragraph and thus denies the same.
26
27
28
                                     PAGE 16
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 17 of 31




     170. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     171. Admitted
 4
     172. Admitted
 5
 6   173. Gold Mantis is without sufficient information to admit or deny the allegations

 7      contained in this paragraph and thus denies the same.
 8
     174. Gold Mantis is without sufficient information to admit or deny the allegations
 9
        contained in this paragraph and thus denies the same.
10
11   175. Gold Mantis is without sufficient information to admit or deny the allegations
12
        contained in this paragraph and thus denies the same.
13
     176. Gold Mantis is without sufficient information to admit or deny the allegations
14
15      contained in this paragraph and thus denies the same.

16   177. Gold Mantis is without sufficient information to admit or deny the allegations
17
        contained in this paragraph and thus denies the same.
18
     178. Denied
19
20   179. Gold Mantis is without sufficient information to admit or deny the allegations
21
        contained in this paragraph and thus denies the same.
22
     180. Gold Mantis is without sufficient information to admit or deny the allegations
23
24      contained in this paragraph and thus denies the same.

25   181. Gold Mantis is without sufficient information to admit or deny the allegations
26
        contained in this paragraph and thus denies the same.
27
28
                                     PAGE 17
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 18 of 31




     182. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     183. Gold Mantis is without sufficient information to admit or deny the allegations
 4
        contained in this paragraph and thus denies the same.
 5
 6   184. Gold Mantis is without sufficient information to admit or deny the allegations

 7      contained in this paragraph and thus denies the same.
 8
     185. Gold Mantis is without sufficient information to admit or deny the allegations
 9
        contained in this paragraph and thus denies the same.
10
11   186. Gold Mantis is without sufficient information to admit or deny the allegations
12
        contained in this paragraph and thus denies the same.
13
     187. Gold Mantis is without sufficient information to admit or deny the allegations
14
15      contained in this paragraph and thus denies the same.

16   188. Gold Mantis is without sufficient information to admit or deny the allegations
17
        contained in this paragraph and thus denies the same.
18
     189. Gold Mantis is without sufficient information to admit or deny the allegations
19
20      contained in this paragraph and thus denies the same.
21
     190. Gold Mantis is without sufficient information to admit or deny the allegations
22
        contained in this paragraph and thus denies the same.
23
24   191. Gold Mantis is without sufficient information to admit or deny the allegations

25      contained in this paragraph and thus denies the same.
26
27
28
                                     PAGE 18
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 19 of 31




     192. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     193. Gold Mantis is without sufficient information to admit or deny the allegations
 4
        contained in this paragraph and thus denies the same.
 5
 6   194. Admitted

 7   195. Gold Mantis is without sufficient information to admit or deny the allegations
 8
        contained in this paragraph and thus denies the same.
 9
     196. Gold Mantis is without sufficient information to admit or deny the allegations
10
11      contained in this paragraph and thus denies the same.
12
     197. Gold Mantis is without sufficient information to admit or deny the allegations
13
        contained in this paragraph and thus denies the same.
14
15   198. Gold Mantis is without sufficient information to admit or deny the allegations

16      contained in this paragraph and thus denies the same.
17
     199. Gold Mantis is without sufficient information to admit or deny the allegations
18
        contained in this paragraph and thus denies the same.
19
20   200. Gold Mantis is without sufficient information to admit or deny the allegations
21
        contained in this paragraph and thus denies the same.
22
     201. Gold Mantis is without sufficient information to admit or deny the allegations
23
24      contained in this paragraph and thus denies the same.

25   202. Gold Mantis is without sufficient information to admit or deny the allegations
26
        contained in this paragraph and thus denies the same.
27
28
                                     PAGE 19
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 20 of 31




     203. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     204. Gold Mantis is without sufficient information to admit or deny the allegations
 4
        contained in this paragraph and thus denies the same.
 5
 6   205. Gold Mantis is without sufficient information to admit or deny the allegations

 7      contained in this paragraph and thus denies the same.
 8
     206. Gold Mantis admits that there was a protest in January of 2017 by workers
 9
        who alleged they were owed money by Gold Mantis.
10
11   207. Gold Mantis is without sufficient information to admit or deny the allegations
12
        contained in this paragraph and thus denies the same.
13
     208. Gold Mantis is without sufficient information to admit or deny the allegations
14
15      contained in this paragraph and thus denies the same.

16   209. Gold Mantis is without sufficient information to admit or deny the allegations
17
        contained in this paragraph and thus denies the same.
18
     210. Admitted
19
20   211. Gold Mantis is without sufficient information to admit or deny the allegations
21
        contained in this paragraph and thus denies the same.
22
     212. Gold Mantis is without sufficient information to admit or deny the allegations
23
24      contained in this paragraph and thus denies the same.

25   213. Gold Mantis is without sufficient information to admit or deny the allegations
26
        contained in this paragraph and thus denies the same.
27
28
                                     PAGE 20
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 21 of 31




     214. Denied
 1
 2   215. Gold Mantis is without sufficient information to admit or deny the allegations
 3
        contained in this paragraph and thus denies the same.
 4
     216. Gold Mantis is without sufficient information to admit or deny the allegations
 5
 6      contained in this paragraph and thus denies the same.

 7   217. Gold Mantis is without sufficient information to admit or deny the allegations
 8
        contained in this paragraph and thus denies the same.
 9
     218. Denied
10
11   219. Gold Mantis is without sufficient information to admit or deny the allegations
12
        contained in this paragraph and thus denies the same. Gold Mantis denies that
13
        its manager instructed Plaintiff to perform the task alleged.
14
15   220. Gold Mantis is without sufficient information to admit or deny the allegations

16      contained in this paragraph and thus denies the same.
17
     221. Gold Mantis is without sufficient information to admit or deny the allegations
18
        contained in this paragraph and thus denies the same.
19
20   222. Gold Mantis denies that Mr. Kong was either its employee or agent. Gold
21
        Mantis admits that it did have personnel at the job site on the day that Plaintiff
22
        was injured and that it was aware that he was injured.
23
24   223. Denied

25   224. Denied
26
     225. Denied
27
28
                                      PAGE 21
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 22 of 31




     226. Gold Mantis denies directing Plaintiff in any manner. As for the remainder of
 1
 2      the allegations contained in this paragraph, Gold Mantis is without sufficient
 3
        information to admit or deny and therefore denies the same.
 4
     227. Gold Mantis is without sufficient information to admit or deny the allegations
 5
 6      contained in this paragraph and thus denies the same.

 7   228. Gold Mantis is without sufficient information to admit or deny the allegations
 8
        contained in this paragraph and thus denies the same.
 9
     229. Gold Mantis is without sufficient information to admit or deny the allegations
10
11      contained in this paragraph and thus denies the same.
12
     230. Gold Mantis is without sufficient information to admit or deny the allegations
13
        contained in this paragraph and thus denies the same.
14
15   231. Gold Mantis is without sufficient information to admit or deny the allegations

16      contained in this paragraph and thus denies the same.
17
     232. Denied to the extent that this paragraph alleges that Gold Mantis had a specific
18
        duty of care to the Plaintiff and that it breached that duty.
19
20   233. Denied
21
     234. Gold Mantis is without sufficient information to admit or deny the allegations
22
        contained in this paragraph and thus denies the same.
23
24   235. Denied

25   236. Gold Mantis is without sufficient information to admit or deny the allegations
26
        contained in this paragraph and thus denies the same.
27
28
                                      PAGE 22
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 23 of 31




     237. Gold Mantis admits that it had personnel at the work site when Mr. Han was
 1
 2      allegedly injured.
 3
     238. Denied
 4
     239. Gold Mantis is without sufficient information to admit or deny the allegations
 5
 6      contained in this paragraph and thus denies the same.

 7   240. Gold Mantis is without sufficient information to admit or deny the allegations
 8
        contained in this paragraph and thus denies the same.
 9
     241. Denied
10
11   242. Gold Mantis denies that Mr. Meng was “employed” by Gold Mantis. The
12
        remaining allegations in this paragraph are admitted.
13
     243. Denied.
14
15   244. Gold Mantis is without sufficient information to admit or deny the allegations

16      contained in this paragraph and thus denies the same.
17
     245. Gold Mantis is without sufficient information to admit or deny the allegations
18
        contained in this paragraph and thus denies the same.
19
20   246. Gold Mantis is without sufficient information to admit or deny the allegations
21
        contained in this paragraph and thus denies the same.
22
     247. Gold Mantis is without sufficient information to admit or deny the allegations
23
24      contained in this paragraph and thus denies the same.

25   248. Gold Mantis is without sufficient information to admit or deny the allegations
26
        contained in this paragraph and thus denies the same.
27
28
                                     PAGE 23
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 24 of 31




     249. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     250. Gold Mantis is without sufficient information to admit or deny the allegations
 4
        contained in this paragraph and thus denies the same.
 5
 6   251. Denied

 7   252. Denied
 8
     253. Gold Mantis is without sufficient information to admit or deny the allegations
 9
        contained in this paragraph and thus denies the same.
10
11   254. Gold Mantis is without sufficient information to admit or deny the allegations
12
        contained in this paragraph and thus denies the same.
13
     255. Denied
14
15   256. Gold Mantis is without sufficient information to admit or deny the allegations

16      contained in this paragraph and thus denies the same.
17
     257. Gold Mantis denies that Mr. Sun was its employee.
18
     258. Gold Mantis is without sufficient information to admit or deny the allegations
19
20      contained in this paragraph and thus denies the same.
21
     259. Gold Mantis is without sufficient information to admit or deny the allegations
22
        contained in this paragraph and thus denies the same.
23
24   260. Gold Mantis is without sufficient information to admit or deny the allegations

25      contained in this paragraph and thus denies the same.
26
27
28
                                     PAGE 24
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 25 of 31




     261. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     262. Gold Mantis is without sufficient information to admit or deny the allegations
 4
        contained in this paragraph and thus denies the same.
 5
 6   263. Gold Mantis is without sufficient information to admit or deny the allegations

 7      contained in this paragraph and thus denies the same.
 8
     264. Gold Mantis is without sufficient information to admit or deny the allegations
 9
        contained in this paragraph and thus denies the same.
10
11   265. Gold Mantis denies that Mr. Youli Wang was its employee. The remainder of
12
        the allegation in this paragraph is admitted.
13
     266. Gold Mantis is without sufficient information to admit or deny the allegations
14
15      contained in this paragraph and thus denies the same.

16   267. Gold Mantis is without sufficient information to admit or deny the allegations
17
        contained in this paragraph and thus denies the same.
18
     268. Denied
19
20   269. Denied
21
     270. Gold Mantis is without sufficient information to admit or deny the allegations
22
        contained in this paragraph and thus denies the same.
23
24   271. Gold Mantis is without sufficient information to admit or deny the allegations

25      contained in this paragraph and thus denies the same.
26
27
28
                                     PAGE 25
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 26 of 31




     272. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     273. Gold Mantis is without sufficient information to admit or deny the allegations
 4
        contained in this paragraph and thus denies the same.
 5
 6   274. Gold Mantis is without sufficient information to admit or deny the allegations

 7      contained in this paragraph and thus denies the same.
 8
     275. Gold Mantis is without sufficient information to admit or deny the allegations
 9
        contained in this paragraph and thus denies the same.
10
11   276. Denied
12
     277. Gold Mantis denies that Mr. Xu was its employee.
13
     278. Gold Mantis is without sufficient information to admit or deny the allegations
14
15      contained in this paragraph and thus denies the same.

16   279. Gold Mantis is without sufficient information to admit or deny the allegations
17
        contained in this paragraph and thus denies the same.
18
     280. Gold Mantis is without sufficient information to admit or deny the allegations
19
20      contained in this paragraph and thus denies the same.
21
     281. Gold Mantis is without sufficient information to admit or deny the allegations
22
        contained in this paragraph and thus denies the same.
23
24   282. Denied

25   283. Gold Mantis is without sufficient information to admit or deny the allegations
26
        contained in this paragraph and thus denies the same.
27
28
                                     PAGE 26
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 27 of 31




     284. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     285. Denied
 4
     286. Gold Mantis denies that Mr. Du was its employee.
 5
 6   287. Gold Mantis is without sufficient information to admit or deny the allegations

 7      contained in this paragraph and thus denies the same.
 8
     288. Gold Mantis is without sufficient information to admit or deny the allegations
 9
        contained in this paragraph and thus denies the same.
10
11   289. Admitted
12
     290. Denied
13
     291. Denied
14
15   292. Gold Mantis is without sufficient information to admit or deny the allegations

16      contained in this paragraph and thus denies the same.
17
     293. Gold Mantis is without sufficient information to admit or deny the allegations
18
        contained in this paragraph and thus denies the same.
19
20   294. Gold Mantis is without sufficient information to admit or deny the allegations
21
        contained in this paragraph and thus denies the same.
22
     295. Gold Mantis is without sufficient information to admit or deny the allegations
23
24      contained in this paragraph and thus denies the same.

25   296. Denied
26
     297. Denied
27
28
                                     PAGE 27
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 28 of 31




     298. Denied
 1
 2   299. Denied
 3
     300. Denied
 4
     301. Denied
 5
 6   302. Denied

 7   303. Admitted
 8
     304. Gold Mantis is without sufficient information to admit or deny the allegations
 9
        contained in this paragraph and thus denies the same.
10
11   305. Admitted
12
     306. Admitted
13
     307. Gold Mantis is without sufficient information to admit or deny the allegations
14
15      contained in this paragraph and thus denies the same.

16   308. The paragraph does not call for a response.
17
     309. Denied
18
     310. Denied
19
20   311. Denied
21
     312. Denied
22
     313. Denied
23
24   314. Denied

25   315. Gold Mantis is without sufficient information to admit or deny the allegations
26
        contained in this paragraph and thus denies the same.
27
28
                                     PAGE 28
     Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 29 of 31




     316. Gold Mantis is without sufficient information to admit or deny the allegations
 1
 2      contained in this paragraph and thus denies the same.
 3
     317. Denied
 4
     318. Denied
 5
 6   319. Denied

 7   320. Denied
 8
     321. Denied
 9
     322. Denied
10
11   323. No response necessary
12
     324. Denied
13
     325. Denied
14
15   326. Denied

16   327. Denied
17
     328. Denied
18
     329. No response necessary
19
20   330. Denied
21
     331. Denied
22
     332. This paragraph as well as its associated subsections is denied
23
24   333. Denied

25   334. Denied
26
     335. Denied
27
28
                                      PAGE 29
        Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 30 of 31




        336. No response is necessary
 1
 2      337. Admitted that section 9304(c) deals with the payment of subcontractors. Any
 3
            legal conclusion implied from the recitation of this section is denied.
 4
        338. Gold Mantis admits that Plaintiffs were the employees of a subcontractor. It
 5
 6          does not have sufficient information to admit or deny whether the

 7          subcontractor has paid the Plaintiffs and thus denies the same.
 8
        339. Admitted
 9
        340. Denied
10
11                                 Affirmative Defenses
12   1. Plaintiffs have failed to state a claim for which relief can be granted.
13
     2. Statute of Limitations
14
15   3. Accord and Satisfaction

16   4. Assumption of the Risk
17
     5. Contributory Negligence
18
     6. Estoppel
19
20   7. Fraud

21   8. Illegality
22
     9. Injury by Fellow Servant
23
24   10. Laches

25   11. License
26
     12. Payment
27
28
                                           PAGE 30
               Case 1:18-cv-00030 Document 31 Filed 07/08/19 Page 31 of 31




            13. Release
 1
 2          14. Waiver
 3
 4
 5   Dated: July 8, 2019
 6
                                                   _________/s/____________
 7                                                 TIBERIUS D. MOCANU
                                                   Attorney for Defendant Gold Mantis
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         PAGE 31
